DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 07/27/2022.
	
Status of Rejections
All other previous rejections are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by Applicant’s amendments. 

Claims 1 and 7-9 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 10,619,255 B2) in view of Ichikawa et al (US 2016/0237578 A1) and Mills.

Claim 1: Kato teaches an electrode for electrolysis (anode for water electrolysis, see e.g. abstract of Kato) comprising an electrically conductive substrate at least a surface of which comprises nickel or a nickel-based alloy (see e.g. col 5, lines 40-41); an intermediate layer formed on the surface of the electrically conductive substrate (see e.g. connecting paragraph of col 5 and 6 of Kato) and a catalyst layer formed on a surface of the intermediate layer (see e.g. col 6, lines 10-13 of Kato), wherein the catalyst layer comprises at least one catalyst selected from the group consisting of a nickel cobalt spinel oxide (see e.g. col 6, lines 19-20 of Kato) or a lanthanide nickel cobalt perovskite oxide, and a lithium nickel cobalt oxide (see e.g. col 6, lines 21-30 of Kato). 

Kato does not explicitly teach that the intermediate layer formed on the surface of the electrically conductive substrate and comprises a lithium-containing nickel oxide represented by composition formula LixNi2-xO2 (0.02 ≤ x ≤ 0.5). Kato teaches the intermediate layer is a nickel oxide designed to protect the substrate (see e.g. connecting paragraph of col 5 and 6 of Kato). Ichikawa teaches that the addition of lithium to the surface of a nickel substrate (see e.g. [0033] of Ichikawa) used for an anode in water electrolysis (see e.g. [0001] of Ichikawa) improves the nickel oxide layer formed on the substrate by decreasing the wetted surface area, increasing the stability, and improving the conductivity of the film (see e.g. [0041] of Ichikawa). The layer of Ichikawa has the formula of Li0.208Ni1.792O2 (see e.g. [0075] of Ichikawa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Kato by substituting the intermediate nickel oxide layer with the Li0.208Ni1.792O2 layer taught in Ichikawa because the layer of Ichikawa improves the nickel oxide layer formed on the substrate by decreasing the wetted surface area, increasing the stability, and improving the conductivity of the film. 

Kato in view of Ichikawa teaches that the intermediate layer wherein the intermediate layer is a layer formed by heat-treating a precursor (see e.g. [0057] of Ichikawa).

Kato in view of Ichikawa does not explicitly teach heat-treating a precursor thereof at a temperature in a range from 450 oC to 600 oC on the surface of the electrically conductive substrate. Ichikawa teaches the heat treatment is preferably done between 900 oC to 1000 oC using precursors such as lithium carbonate and nickel oxide (see e.g. [0056] of Ichikawa) or nitrates (see e.g. [0057]-[0058] of Ichikawa). The intermediate layer can be formed below 900 oC, but it takes more time and 900-1000 oC is the preferred range for Ichikawa. Mills teaches a method of forming a LiNi oxide compound (see e.g. [0208] of Mills) using lithium carbonate and nickel oxide (see e.g. [0208] of Mills) at a temperature between 500 oC to 700 oC (see e.g. [0208] of Mills) or using nickel hydroxide and lithium hydroxide at a temperature between 500 oC to 1000 oC (see e.g. [0208] of Mills). These temperatures and starting materials affect the diffusion of lithium into the nickel and the properties (see e.g. [0208] of Mills). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Kato in view of Ichikawa by optimizing the heat treatment temperature between the ranges of 500 oC to 1000 oC as disclosed in Ichikawa and Mills) based on reactants to get the desired diffusion, properties, and processing time for the intermediate layer. 

Kato in view of Ichikawa and Mills does not explicitly teach that the intermediate layer has a layer average density in a range from 5.1 g/cm3 to 6.0 g/cm3. However, Kato in view of Ichikawa and Mills teaches that intermediate layer is formed using a solution of lithium nitrate (see e.g. [0056] of Ichikawa) and nickel nitrate (see e.g. [0058] of Ichikawa) with heat (see e.g. [0057] of Ichikawa) treated between 500 oC to 1000 oC (see e.g. [0208] of Mills). According to the Applicant in the Affidavit filed on 10/12/2021, when lithium nitrate and nickel nitrate solutions are mixed and treated with heat, they form a LiNiOx coating less dense than the true density of LiNiO, 6.67 g/cm3, because NO2 gas is formed (see e.g. page 6 of the Affidavit filed on 10/12/2021). MPEP § 2112.01 I states ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)’. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the density of the intermediate layer would be less than the true density of the LiNiO is 6.67 g/cm3. MPEP 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 7: Kato in view of Ichikawa and Mills teaches that the catalyst layer is a laminate of a plurality of catalyst layers, wherein each of the plurality of catalyst layers comprises the at least one catalyst different from each other (see e.g. col 6, lines 3-18 and lines 50-58 of Kato). 

Claim 8: Kato in view of Ichikawa and Mills teaches that the catalyst layer comprises: a first catalyst layer formed on the surface of the intermediate layer; and a second catalyst layer formed on the first catalyst layer, wherein the first catalyst layer comprises the at least one catalyst different from the at least one catalyst in the second catalyst layer (see e.g. col 6, lines 3-18 and lines 50-58 of Kato).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ichikawa and Mills as applied to claim 1 above, and in further view of Reimers et al (“Crystal structure of LixNi2-xO2 and a lattice-gas model for the order-disorder transition”, Physical Review B, vol 46, no. 6, 1992, pages 3236-3246). 

Claim 9: Kato in view of Ichikawa and Mills teaches that the intermediate layer comprises the lithium-containing nickel oxide represented by the composition formula LixNi2-xO2 wherein x is in a range from 0.095 to 0.308 (see e.g. abstract and [0064] of Ichikawa), with a preferred range of 0.095-0.26 (Li:Ni = 0.05-0.15, see e.g. [0059] of Ichikawa). Above 0.15 is not preferred because of possible stability issues (see e.g. [0064] of Ichikawa). Additionally. Ichikawa teaches the important of the crystal structure of the compound as well as its stability (see e.g. [0040] and [0077] of Ichikawa). Reimers teaches that the x (between 0 and 1) in LixNi2-xO2 affects the properties of the material (see e.g. page 3236, col 1, paragraph starting with “Rechargable” of Reimers) and the resulting crystal structure (see e.g. abstract of Reimers). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the x between 0 and 1 in LixNi2-xO2 through routine optimization to get the desired properties and crystal structure for the layer. 

Response to Arguments
This is a response to the arguments filed on 07/27/2022.

On page(s) 4-7, Applicant’s arguments with respect to the previous rejection(s) of the newly amended claim(s) 1 under 35 USC 103 over Kato in view of Ichikawa have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kato in view of Ichikawa and Mills.

On page(s) 4-7, Applicant's arguments regarding claim 9 have been fully considered but they are not persuasive. The Applicant argued that the cited section [0064] of Ichikawa for teaching the x range of 0.095 to 0.308 is for a comparative example and that Ichikawa only supports Li/Ni ratio of 0.005-0.15 and does not state this only a preferable example of the ratio. However, Ichikawa explicitly teaches that “Therefore, it has been found that the Li/Ni ratio in the present invention is preferably 0.15 or less”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795